DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 20 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “oxide lens” in claims 1, 16 and 20 is used by the claims to mean “a lens made of oxide material (i.e. having oxide in the final product)” or “a lens which used oxide during a production step (i.e. no oxide in final product)” or “a lens not made or formed with oxide”,  while the accepted meaning is “a lens made of oxide material (i.e. having oxide in the final product).” The term is indefinite because the specification does not clearly redefine the term.

1. a lens made of oxide (i.e. having oxide in the final product); see figures 1-5 and [0023].
2. a lens which used oxide during a production step (i.e. no oxide in final product); see figures 7a-d and [0073].
3. a lens not made or formed with oxide; see figures 7e-f and [0076].
Each of these teachings uses the term “oxide lens” to describe different lens types, 2 of which have no oxide whatsoever in the final product. This confusion carries into the claims as it is unclear in claims 1, 16 and 20 which of the 3 “oxide lens” are being used (and is further noted that claim 15 is specifically directed to at least definition 2 or 3 above).
For purposes of examination, the term “oxide lens” will be understood to correspond to definition 1 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4-13 and 15-20 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Lear (US 5633527).
With respect to claim 1, Lear discloses a vertical-cavity surface-emitting laser (VCSEL) (fig.7), comprising: a substrate (fig.7 #12); and a set of epitaxial layers on the substrate (fig.7 #62-54), the set of epitaxial layers including: a first mirror (fig.7 either #62 or #64) and a second mirror (fig.7 the other of #62 or #64); an active region (fig.7 #52, noting #50s are clads) between the first mirror and the second mirror; an oxidation layer (fig.7 #66 all or just lower layer thereof) to provide optical and electrical confinement in the VCSEL (inherent based on the location, refractive index and dielectric nature thereof), wherein the oxidation layer is near the first mirror (#66s can be said to be ‘near’ both mirrors); and an oxide lens (fig.7 #44) to control a characteristic of an output beam emitted by the VCSEL (function of lens device, abstract, col.1 lines 20-25), wherein the oxide lens is separate from the oxidation layer (fig.7 lens is above oxidation layer), and wherein the oxide lens is a lens that is separate from the first mirror and from the second mirror (fig.7 lens formed above top DBR #64, compare col.16 lines 47-56 to col.20 lines 25-33).  
With respect to claim 2, Lear discloses the oxide lens is on a mirror surface via which the output beam is to be emitted, the mirror surface being either a surface of the first mirror or a surface of the second mirror (fig.7 lens #44 on surface of mirror #64 from which the beam is emitted).  
With respect to claim 4, Lear discloses the VCSEL is a top-emitting VCSEL, the first mirror is a top mirror, the second mirror is a bottom mirror, and the mirror surface is a surface of the top mirror (fig.7 top emitting with #64 top mirror and #62 bottom).  
With respect to claim 5, Lear discloses the set of epitaxial layers further includes a spacer layer (fig.7 #50, note #50 is clad and not QW or barrier, i.e. not ‘active region’) between the active region (fig.7 #52) and the oxide lens, wherein the spacer layer is to provide separation between the active region and the oxide lens.  

With respect to claim 7, Lear discloses the oxide lens is to control an effective index of refraction encountered by the output beam (fig.7 necessarily true based on the oxide layer index differences compared to the underlying structure).  
With respect to claim 8, Lear discloses the characteristic to be controlled by the oxide lens is a beam divergence of the output beam (fig.7 divergence necessarily controlled by the refractive index differences).  
With respect to claim 9, Lear discloses the characteristic to be controlled by the oxide lens is a beam steering angle of the output beam (fig.7 angle of output beam necessarily controlled by the refractive index differences).  
With respect to claim 10, Lear discloses the characteristic to be controlled by the oxide lens is a number of optical modes or a shape of an optical mode pattern (fig.7 shape of mode pattern, output beam shape, necessarily controlled by the refractive index differences).  
With respect to claim 11, Lear discloses the oxide lens includes a set of epitaxial layer pairs, each epitaxial layer pair including an oxidized layer and a non-oxidized layer (fig.7 #28/40).  
With respect to claim 12, Lear discloses an oxidation length of a first oxidized layer, included in a first epitaxial layer pair of the set of epitaxial layer pairs, is different from an oxidation length of a 
With respect to claim 13, Lear discloses the oxide lens has an oxidation profile that is substantially symmetric about a center of an optical aperture defined by the oxidation layer (fig.7 oxidation profile of #44 centered on aperture provided at center of #66s).  
With respect to claim 15, Lear discloses the oxide lens has a sloped profile associated with providing beam steering away from the VCSEL (fig.7 oxide regions have a slope running from top to bottom on each side, necessarily affecting the steering of the beam emitted).  
With respect to claim 16, Lear additionally discloses a method of forming the device outlined in the rejection of claim 1 above (col.16 line 46 – col. 18 line 65, note epitaxial growth and oxidation processes).
Claims 17-19 are rejected for the same reasons outlined in the rejections of claims 2, 5 and 6 above.
With respect to claim 20, Lear discloses an emitter wafer comprising the device outlined in the rejection of claim 1 above, noting the oxide lens is separated from the oxidation layer by at least a portion of the first mirror or at least a portion of the second mirror (fig.7 oxide layer can be lower #66 thereby lens #44 is separated by a portion of the upper mirror), and wherein the oxide lens is to control an effective index of refraction encountered by an output beam of an emitter in the emitter wafer (necessarily true based on the index difference between the oxide and underlying material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear.
With respect to claim 3, Lear teaches the device outlined above, including the VCSEL is a bottom-emitting VCSEL, the first mirror is a top mirror, the second mirror is a bottom mirror (col.18 lines 6-8). Lear does not specify the lens is on the bottom such that the mirror surface is a surface of the bottom mirror, wherein the oxide lens is between the substrate and the bottom mirror.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to move the lens to between the lower dbr and the substrate in the bottom emitting configuration suggested by Lear in order to control the light at the exit point of the resonator as demonstrated at figure 7 of Lear.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lear in view of Guenter (US 7460578).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references disclose devices very similar in nature to that of the instant application:
US 2021/0091538, WO2020/065391, KR 10-2009-0077167, WO03/034559, GB 2327533, DE 19813727, JP2006-073823.
Chang et al. (“Self-aligned microlens-integrated VCSELs”, IEEE photonics Tech. Lttrs., Vol.18, No.21, 11/2006).
Song et al. (“Microlens-integrated VCSELs for large-tolerant fiber optic coupling”, ICTON-MW, IEEE, 2007).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828